--------------------------------------------------------------------------------

Exhibit 10.1

LIMITED WAIVER AGREEMENT RELATING
TO
PURCHASE AND CONTINUATION AGREEMENT

          THIS LIMITED WAIVER AGREEMENT RELATING TO PURCHASE AND CONTINUATION
AGREEMENT (this “Agreement”) is made and entered into effective as of February
15, 2011, by and among CAMAC ENERGY INC. (formerly, Pacific Asia Petroleum,
Inc.), a Delaware corporation (“CEI”), CAMAC PETROLEUM LIMITED, a company
incorporated in the Federal Republic of Nigeria and a wholly-owned subsidiary of
CEI (“CPL,” and together with CEI, the “CEI Parties”), CAMAC ENERGY HOLDINGS
LIMITED, a Cayman Islands company (“CEHL”), ALLIED ENERGY PLC (formerly, Allied
Energy Resources Nigeria Limited), a company incorporated in the Federal
Republic of Nigeria and a wholly-owned subsidiary of CEHL (“Allied”), and CAMAC
INTERNATIONAL (NIGERIA) LIMITED, a company incorporated in the Federal Republic
of Nigeria and a wholly-owned subsidiary of CEHL (“CINL,” and together with CEHL
and Allied, the “CAMAC Parties”). Each of the Parties to this Agreement is
individually referred to herein as a “Party” and collectively as the “Parties.”

R E C I T A L S:

          WHEREAS, the CEI Parties and the CAMAC Parties entered into that
certain Purchase and Continuation Agreement dated as of December 10, 2010 (as
amended, modified, restated, or supplemented from time to time, the “Purchase
Agreement”);

          WHEREAS, the CAMAC Parties have determined that on the Closing Date
the CAMAC Parties may be in violation of the representation and warranty
contained in Section 4.4(f)(i)(A) of the Purchase Agreement (the “Section
4.4(f)(i)(A) Breach”) as a result of a subsisting security interest created by
Allied and CINL over all their respective rights, title and benefits under and
in respect of the Assigned Agreements (as defined in the Security Deed)
(including any assets or benefits accruable thereunder) under a Security Deed,
dated January 28, 2008 (the “Security Deed”), among Allied, CINL, and Union Bank
UK plc (as “Security Agent” for the lenders under a related facility agreement)
(the “Lien”);

          WHEREAS, the CAMAC Parties have determined that on the Closing Date
the CAMAC Parties are not able to satisfy certain conditions to CEI’s obligation
to enter into and complete the Closing contained in Section 9.3(i) of the
Purchase Agreement, which conditions consist of the delivery on or prior to the
Closing Date of the Data (as defined in the Purchase Agreement) and the
delivery, in part, of the G & G Workstations (as defined in the Purchase
Agreement), specifically with respect to two (2) SMT geophysical workstations
located in Lagos, Nigeria, including corresponding Micro Seismic Technology
Geophysical software (SMT) and Petrel software and licenses, to the extent such
software licenses are assignable or transferrable by the CAMAC Parties to the
CEI Parties, and all in “as-is” condition (the “Lagos Workstations”) (such
breach, together with the Section 4.4(f)(i)(A) Breach, is hereinafter referred
to as the “Breach”);

          WHEREAS, the CAMAC Parties have requested that the CEI Parties waive
the condition to CEI’s obligation to enter into and complete the Closing
contained in Section 9.3(a) and Section 9.3(i) of the Purchase Agreement (the
“Waiver”), but solely with respect to the Breach that may result from the Lien
or the non-delivery of the Data or Lagos Workstations, upon the terms and
conditions set forth in this Agreement; and

1

--------------------------------------------------------------------------------

          WHEREAS, the CAMAC Parties and the CEI Parties desire to set forth
certain remedies of CEI in the event the CAMAC Parties fail to discharge the
Lien and deliver the Data in accordance with this Agreement.

          NOW THEREFORE, in consideration of the premises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

          1.      Definitions. Except as otherwise provided below, unless the
context hereof indicates otherwise, all capitalized terms used herein shall have
the same meaning as such capitalized terms are defined in the Purchase
Agreement.

          2.      Waiver. From the date hereof until the date that is ten
business days after the date CEI delivers the Closing Cash Consideration to the
CAMAC Parties, CEI hereby waives the application of Section 9.3(a) and Section
9.3(i) of the Purchase Agreement, but solely with respect to the Breach that may
result from the Lien and the non-delivery of the Data. Additionally, CEI hereby
waives the application of Section 9.3(i) of the Purchase Agreement indefinitely
but solely with respect to the Breach that may result from the non-delivery of
the Lagos Workstations. However, except for the Waiver, nothing herein shall be
deemed to modify or waive any other provision of the Purchase Agreement or any
other Transaction Document or to constitute waiver of any default by any of the
CAMAC Parties under the Purchase Agreement or any other Transaction Document,
whether now existing or hereafter arising. Without limitation to the foregoing,
the Waiver shall constitute a waiver made pursuant to the terms of Section 12.2
of the Purchase Agreement and shall be governed in all respects by the terms and
conditions thereof. Except for the Waiver, all of the representations,
warranties, terms, covenants, conditions and other provisions of the Purchase
Agreement or any of the other Transaction Documents shall remain in full force
and effect in accordance with their respective terms and are in all respects
hereby ratified and confirmed.

          3.      Discharge of Lien; Delivery of Data. In consideration of the
granting of the Waiver by CEI, the CAMAC Parties agree to, within ten business
days after receipt of the Closing Cash Consideration, (a) either (i) pay all
amounts or (ii) provide sufficient substitute collateral necessary to discharge
the Lien and obtain and deliver to CEI a release in form and substance
satisfactory to CEI from the Security Agent releasing the Lien and authorizing
the filing of any termination statements with any Governmental Authority in
connection therewith, and (b) deliver the Data to the CEI Parties.

          4.      Remedies for Failure to Cure Breach.

          (a)      If the CAMAC Parties fail to discharge the Lien, deliver the
Data and perform their obligations under Section 3 of this Agreement by the date
ten business days after receipt of the Closing Cash Consideration, CEI shall
have the right, at its sole option, by notice to CEHL, to either (i) rescind and
terminate the Purchase Agreement, subject to NAE’s agreement to terminate or
rescind the novation of the Contract Rights to the CEI Parties under the
Novation Agreement (the “NAE Approval”), in which case Section 4(b) below shall
apply, or (ii) pursue any and all rights and remedies it may have against the
CAMAC Parties with respect to the Breach, including a claim for indemnification
under Section 10.2 of the Purchase Agreement; provided, that Section 10.4(a) of
the Purchase Agreement shall not apply to any claim for indemnification that CEI
has with respect to the Breach. In addition, each of the CAMAC Parties hereby
waives any defense that any of the CAMAC Parties may have with respect to its
obligation to indemnify CEI for the Breach based on the fact that the CEI
Parties have knowledge of the Breach on or prior to the Closing Date.

2

--------------------------------------------------------------------------------

          (b)      If CEI elects to rescind and terminate the Purchase Agreement
pursuant to Section 4(a)(i) above, within two business days following CEHL’s
receipt of CEI’s notice of such rescission and termination, the CAMAC Parties
shall refund the Closing Cash Consideration in full to CEI, plus interest on the
Closing Cash Consideration at the Interest Rate from the date of CEI’s payment
of the Closing Cash Consideration to the date of such refund, by wire transfer
of immediately available funds to an account to be designated by CEI, and the
CAMAC Parties agree to use their reasonable best efforts to promptly attain the
NAE Approval. Upon receipt of the NAE Approval and effectiveness of the
termination or rescission of the novation of the Contract Rights, the Contract
Rights shall revert back to CAMAC. In the event the NAE Approval is not obtained
within thirty calendar days, CEI shall have the right, at its sole option, to
retain the refunded Closing Cash Consideration in full, plus interest received,
and pursue it rights under Section 4(a)(ii) above, with any cash recovery being
reduced by the value of the Closing Cash Consideration previously refunded by
the CAMAC Parties to CEI. “Interest Rate” shall mean two percent per annum above
the “prime rate” or other comparable index or reference rate reported in the
Money Rates column or section of The Wall Street Journal as of the date of CEI’s
payment of the Closing Cash Consideration.

          5.      Representations and Warranties of the Parties. Each of the
Parties represents and warrants as follows:

          (a)      It is duly organized, validly existing and in good standing
under the laws of its respective jurisdiction of formation. It has all requisite
power and authority to execute, deliver and perform its obligations under this
Agreement.

          (b)      The execution, delivery and performance by it of this
Agreement have been duly authorized and approved by its board of directors or
other governing body, and such authorizations and approvals remain in effect and
have not been rescinded or qualified in any respect, and no other proceedings on
the part of any such entities are necessary to authorize this Agreement. This
Agreement will be duly executed and delivered by it and constitutes the valid
and binding obligation of such Party, enforceable against such Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or
similar laws of general application now or hereafter in effect affecting the
rights and remedies of creditors and by general principles of equity (regardless
of whether enforcement is sought in a proceeding at law or in equity).

3

--------------------------------------------------------------------------------

          6.      Reference to and Effect on the Transaction Documents.

          (a)      Upon the effectiveness of this Agreement, each reference in
the Purchase Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import, and each reference in the Transaction Documents shall mean
and be a reference to the Purchase Agreement as supplemented hereby.

          (b)      Except as specifically supplemented or modified above, the
Purchase Agreement and all other Transaction Documents shall remain in full
force and effect and are hereby ratified and confirmed.

          (c)      The execution, delivery and effectiveness of this Agreement
shall not, except as expressly provided herein, operate as a waiver of any right
of any CEI Party under any of the Transaction Documents.

          7.      Execution in Counterparts. This Agreement may be executed in
one or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the Parties and delivered to the other Parties. Facsimile
execution and delivery of this Agreement is legal, valid and binding for all
purposes.

     8.      Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Texas regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK – SIGNATURE PAGE FOLLOWS]

4

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.

CAMAC ENERGY INC.
By: /s/ Byron A. Dunn                                                
Bryon A. Dunn
President and Chief Executive Officer

Address for Notice
1330 Post Oak Blvd.
Suite 2575
Houston, Texas 77056

CAMAC PETROLEUM LIMITED
By: /s/ Byron A. Dunn                                                
Byron A. Dunn
Director


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOR CAMAC PARTIES FOLLOW]


--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.

CAMAC ENERGY HOLDINGS LIMITED


By: /s/ Kamoru Lawal                                                        
Name: Kamoru Lawal
Title: Director

Address for Notice
c/o CAMAC International Corporation
1330 Post Oak Blvd.
Suite 2200
Houston, Texas 77056


CAMAC INTERNATIONAL (NIGERIA) LIMITED


By: /s/ Kamoru Lawal                                                        
Name: Kamoru Lawal
Title: Director

Address for Notice
c/o CAMAC International Corporation
1330 Post Oak Blvd.
Suite 2200
Houston, Texas 77056


[SIGNATURES FOR CAMAC PARTIES CONTINUE]



--------------------------------------------------------------------------------



ALLIED ENERGY PLC


By: /s/ Kamoru Lawal                                                        
Name: Kamoru Lawal
Title: Director

Address for Notice
c/o CAMAC International Corporation
1330 Post Oak Blvd.
Suite 2200
Houston, Texas 77056



--------------------------------------------------------------------------------

